Schuman, C. J. Claimant, Sinclair Refining Company, a corporation, on various dates during periods from July 10, 1948 through June 30,. 1949, furnished gasoline to the Division of Highways of the State of Hlinois in the usual course of business in the amount of $284.97. Claimant also furnished gasoline in the same manner to the Division of Waterways of the State of Illinois in the amount of $81.14. It is agreed all of the gasoline was furnished, but payment was refused because of lapse of appropriations. It has been repeatedly held by this Court that under the factual situation presented, an award for the amount may be made. An award is, therefore, entered in favor of claimant in the amount of $366.11.